DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a proximal end” in line 4 and line 7. Therefore it is unclear whether the limitation “a proximal end” in line 7 is the same ‘proximal end’ as in line 4. Appropriate correction is required. 
Claim 12 recites the limitation “a distal end” in line 5 and line 7. Therefore it is unclear whether the limitation “a distal end” in line 7 is the same ‘distal end’ as in line 5. Appropriate correction is required. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Warren R. Jewett (US 3835854) hereinafter Jewett.
Regarding claim 1, Jewett discloses an endoscope port (Fig. 1 and 3 device 10), comprising: 
a housing (Fig. 3 housing member 18) comprising: 
a channel (Fig. 3 channel 32 which continues into channel 34) passing therethrough; and 	
a hub (Fig. 3 chambers 54) comprising a first roller (Fig. 3 roller 56) and a second roller (Fig. 3 roller 58); 
an entrance (Fig. 3 aperture 30) at an end (Fig. 3 near reference number 30) of the channel (Fig. 3 channel 32 which continues into channel 34); and 
an exit (Fig. 3 near reference number 44) at an opposite end of the channel (Fig. 3 channel 32 which continues into channel 34).  

Regarding claim 2, Jewett discloses the endoscope port (Fig. 1 and 3 device 10)of claim 1, further comprising an actuator (Fig. 5 dial actuator 63).  
Regarding claim 3, Jewett discloses the endoscope port (Fig. 1 and 3 device 10)of claim 2, wherein the actuator is disc-shaped (Fig. 5 dial actuator 63).  
Regarding claim 4, Jewett discloses the endoscope port of claim 2, wherein the actuator (Fig. 5 dial actuator 63) is rotatable within ([column 2 lines 44-60]) the housing (Fig. 3 housing member 18).  
Regarding claim 5, Jewett discloses the endoscope port (Fig. 1 and 3 device 10) of claim 4, configured such that when the actuator (Fig. 5 dial actuator 63) moves in a first rotational direction, the first roller (Fig. 3 roller 56) moves in a second rotational direction, and the second roller (Fig. 3 roller 58) moves in the first rotational direction ([column 2 lines 44-60] as the rotatable gears 62 and 60 engage with one another so that as gear 62 rotates in a first direction as the knob 63 rotates, the gear 60 rotates in the opposite direction, thus roller 58 rotates in a first direction and roller 56 rotates in the second direction). 
Regarding claim 6, Jewett discloses the endoscope port (Fig. 1 and 3 device 10) of claim 2, further comprising an actuator roller (Fig. 5 rotatable shaft 64) coupled to the actuator (Fig. 5 dial actuator 63).  
Regarding claim 7, Jewett discloses the endoscope port (Fig. 1 and 3 device 10) of claim 6, further comprising an actuator gear (Fig. 5 gear 62) coupled to the actuator roller (Fig. 5 rotatable shaft 64).  
Regarding claim 8, Jewett discloses the endoscope port (Fig. 1 and 3 device 10) of claim 1, wherein the channel ([column 2 lines 24 -41] The channel extends from channel 32 through channel 34 and continues because it is connected to the needle 40. The needle portion 40 of the channel is shown as an arc like shape in Fig. 7.)  is arcuate (Fig. 7) .  
Regarding claim 9, Jewett discloses the endoscope port (Fig. 1 and 3 device 10) of claim 1, wherein the channel ([column 2 lines 24 -41] The channel extends from channel 32 through channel 34 and continues because it is connected to the needle 40.) is configured to guide an endoscope (Fig. 3 catheter 26) from the entrance (Fig. 3 aperture 30)  of the channel ([column 2 lines 24 -41] The channel extends from channel 32 through channel 34 and continues because it is connected to the needle 40.)  towards the exit (Fig. 3 near reference number 44) of the channel ([column 2 lines 24 -41] The channel extends from channel 32 through channel 34 and continues because it is connected to the needle 40.).  
Regarding claim 10, Jewett discloses an endoscope port (Fig. 1 and 3 device 10), comprising: 
a housing (Fig. 3 housing member 18) comprising an arcuate channel ([column 2 lines 24 -41] The channel extends from channel 32 through channel 34 and continues because it is connected to the needle 40. The needle portion 40 of the channel is shown as an arc like shape in Fig. 7.)  passing therethrough; 
an actuator (Fig. 5 drive means 52) movably coupled to the housing (Fig. 3 housing member 18); 
an actuator roller (Fig. 5 rotatable shaft 64) coupled to the actuator (Fig. 5 drive means 52); 
an actuator gear (Fig. 5 gear 63) coupled to the actuator roller  (Fig. 5 rotatable shaft 64); 
a first roller gear (Fig. 5 gear 60) movably coupled to the actuator gear (Fig. 5 gear 63); 
a first roller (Fig. 3 roller 56) coupled to the first roller gear (Fig. 5 gear 60); 
a second roller gear (Fig 5. gear 62) movably coupled to the first roller gear (Fig. 5 gear 60); and 
a second roller (Fig. 3 roller 58) coupled to the second roller gear (Fig. 5 gear 62).  
Regarding claim 11, Jewett discloses the endoscope port (Fig. 1 and 3 device 10) of claim 10, configured such that when the actuator (Fig. 5 drive means 52) and the actuator roller (Fig. 5 rotatable shaft 64) move in a first rotational direction, the first roller (Fig. 3 roller 56)  moves in a second rotational direction, and the second roller (Fig. 3 roller 58) moves in the first rotational direction ([column 2 lines 44-60] as the rotatable gears 62 and 60 engage with one another so that as gear 62 rotates in a first direction as the knob 63 rotates, the gear 60 rotates in the opposite direction, thus roller 58 rotates in a first direction and roller 56 rotates in the second direction).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jewett in view of Vujanic et al (US Patent No. 6290675) hereinafter Vujanic.
	Regarding claim 12, Jewett discloses A guide port (Fig. 1 and 3 device 10)  configured to guide a surgical instrument (Fig. 3 catheter 26), comprising: 
a housing (Fig. 3 housing member 18) having one or more interior surfaces (Fig. 3 interior surface of housing member 18) that define an interior portion (Fig. 3 chamber 24), the housing (Fig. 3 housing member 18)  having an aperture (Fig. 3 aperture 30) formed in an external surface that opens to the interior portion (Fig. 3 chamber 24); 
a neck (Fig. 3 needle 40) coupled to the housing (Fig. 3 housing member 18), the neck (Fig. 3 needle 40) extending along a neck axis ([column 2 lines 24 -41] The longitudinal axis that extend along channel 32 through channel 34 and continues because it is connected to the needle 40.) from a proximal end (Fig. 3 near reference number 28) to a distal end (Fig. 3 near reference number 44), wherein a passage ([column 2 lines 24 -41] The channel extends from channel 32 through channel 34 and continues because it is connected to the needle 40.) extends through the neck (Fig. 3 needle 40) from the proximal end (Fig. 3 near reference number 28) to the distal end (Fig. 3 near reference number 44), wherein the proximal end  (Fig. 3 near reference number 28) of the passage ([column 2 lines 24 -41] The channel extends from channel 32 through channel 34 and continues because it is connected to the needle 40.) is open (aperture 30) to the interior portion of the housing (Fig. 3 housing member 18), and 
a channel ([column 2 lines 24 -41] The channel starts at aperture 30, through chamber 24, then into channel 32, through channel 34, and continues through the needle 40.) extending from a proximal end (Fig. 3 near reference number 28) to a distal end (Fig. 3 near reference number 44), wherein the channel ([column 2 lines 24 -41] The channel starts at aperture 30, through chamber 24, then into channel 32, through channel 34, and continues through the needle 40.) extends from the distal end (Fig. 3 near reference number 44) of the passage to the proximal end (Fig. 3 near reference number 30) of the passage, through a portion of the interior portion (Fig. 3 chamber 24) of the housing (Fig. 3 housing member 18), and to the aperture (Fig. 3 aperture 30) formed in the housing (Fig. 3 housing member 18) such that the proximal end of the channel is disposed at or adjacent to the aperture formed in the housing (Fig. 3 housing member 18)  and such that the distal end of the channel is disposed at the distal end of the passage through the neck (Fig. 3 needle 40), and wherein the channel is configured to receive the surgical instrument (Fig. 3 catheter 26); 
a dial actuator (Fig. 5 dial actuator 63) rotatably coupled to the housing (Fig. 3 housing member 18), wherein the dial actuator (Fig. 5 dial actuator 63) rotates about a first portion (Fig. 3 roller 58) of a dial actuator axle (Fig. 5 rotatable shaft 64); and 
a first upper roller guide (Fig. 5 roller 56) disposed on a second portion of the first upper roller axle, wherein when the first upper roller gear(Fig. 5 gear 60) rotates about the first portion of the first upper roller axle in the second rotational direction, the first upper roller guide (Fig. 5 roller 56) rotates about the second portion of the first upper roller axle in the second rotational direction, wherein a portion of the first upper roller guide (Fig. 5 roller 56) is adjacent to a first portion of the channel ([column 2 lines 24 -41] The channel starts at aperture 30, through chamber 24, then into channel 32, through channel 34, and continues through the needle 40.) extending from a proximal end (Fig. 3 near reference number 28) such that the portion of the first upper roller guide (Fig. 5 roller 56) contacts a first portion of the surgical instrument (Fig. 5 catheter 26) when the surgical instrument (Fig. 5 catheter 26) is received in the channel ([column 2 lines 24 -41] The channel starts at aperture 30, through chamber 24, then into channel 32, through channel 34, and continues through the needle 40.) extending from a proximal end (Fig. 3 near reference number 28); 
a second lower roller gear(Fig. 5 gear 62) rotatably coupled to the housing (Fig. 3 housing member 18), wherein the second lower roller gear (Fig. 5 gear 62) rotates about a first portion of a second lower roller axle (Fig. 5 shaft 64), and wherein the second lower roller gear (Fig. 5 gear 62) engages the first upper roller gear (Fig. 5 gear 60) such that when the first upper roller gear (Fig. 5 gear 60) rotates about the first upper roller axle in the second rotational direction, the second lower roller gear (Fig. 5 gear 62) rotates about the first portion of the second lower roller axle (Fig. 5 shaft 64) in the first rotational direction([column 2 lines 44-60] as the rotatable gears 62 and 60 engage with one another so that as gear 62 rotates in a first direction as the knob 63 rotates, the gear 60 rotates in the opposite direction, thus roller 58 rotates in a first direction and roller 56 rotates in the second direction); and 
a second lower roller guide (Fig. roller 58) disposed on a second portion of the second lower roller axle (Fig. 5 shaft 64), wherein when the second lower roller gear (Fig. 5 gear 62) rotates about the first portion of the second lower roller axle (Fig. 5 shaft 64) in the first rotational direction, the second lower roller guide (Fig. 5 roller 58) rotates about the second portion of the second lower roller axle (Fig. 5 shaft 64) in the first rotational direction, wherein a portion of the second lower roller guide (Fig. 5 roller 58) is adjacent to a second portion of the channel ([column 2 lines 24 -41] The channel starts at aperture 30, through chamber 24, then into channel 32, through channel 34, and continues through the needle 40.) extending from a proximal end (Fig. 3 near reference number 28) such that the portion of the second lower roller guide (Fig. 5 roller 58) contacts a second portion of the surgical instrument (Fig. 5 catheter 26) when the surgical instrument (Fig. 5 catheter 26) is received in the channel ([column 2 lines 24 -41] The channel starts at aperture 30, through chamber 24, then into channel 32, through channel 34, and continues through the needle 40.) extending from a proximal end (Fig. 3 near reference number 28), and wherein when the dial actuator (Fig. 5 dial actuator 63) is rotated in the first rotational direction, the portion of the first upper roller guide (Fig. 5 roller 56) rotating in the second rotational direction and the portion of the second lower roller guide (Fig. 5 roller 58) rotating in the first rotational direction cooperate to displace the surgical instrument (Fig. 5 catheter 26) in a first linear direction towards the distal end (Fig. 3 near reference number 44) of the channel ([column 2 lines 24 -41] The channel starts at aperture 30, through chamber 24, then into channel 32, through channel 34, and continues through the needle 40.) extending from a proximal end (Fig. 3 near reference number 28).  
	Jewett fails to disclose a dial actuator gear rotatably coupled to the housing, wherein the dial actuator gear rotates about a second portion of the dial actuator axle such that when the dial actuator rotates about the dial actuator axle in a first rotational direction, the dial actuator gear also rotates about the dial actuator axle in the first rotational direction; and a first upper roller gear rotatably coupled to the housing, wherein the first upper roller gear rotates about a first portion of a first upper roller axle, and wherein the first upper roller gear engages the dial actuator gear such that when the dial actuator gear rotates about the dial actuator axle in the first rotational direction, the first upper roller gear rotates about the first portion of the first upper roller axle in a second rotational direction.
	However Vujanic, in the same field  of endeavor, teaches a dial actuator gear (see annotated Fig. 2) rotatably coupled to the housing (Fig. 2 cover 2), wherein the dial actuator gear (see annotated Fig. 2) rotates about a second portion of the dial actuator axle (see annotated Fig. 2) such that when the dial actuator (Fig. 2 driving motor 14) rotates about the dial actuator axle (see annotated Fig. 2) in a first rotational direction, the dial actuator gear (see annotated Fig. 2) also rotates about the dial actuator axle (see annotated Fig. 2) in the first rotational direction; and  
a first upper roller gear (Fig. 2 roller 7 ) rotatably coupled to the housing (Fig. 2 cover 2), wherein the first upper roller gear (Fig. 2 roller 7) rotates about a first portion of a first upper roller axle (Fig. 2 shaft 10), and wherein the first upper roller gear (Fig. 2 roller 7) engages the dial actuator gear (see annotated Fig. 2) such that when the dial actuator gear (see annotated Fig. 2)  rotates about the dial actuator axle (see annotated Fig. 2)  in the first rotational direction, the first upper roller gear (Fig. 2 roller 7) rotates about the first portion of the first upper roller axle (Fig. 2 axle 10) in a second rotational direction.

    PNG
    media_image1.png
    868
    802
    media_image1.png
    Greyscale

	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the dial actuator and first roller gear, as disclosed in Jewett, with multi-step reduction gear as taught by Vujanic, to allow the dial actuator to be adjusted to different speeds as the dial actuator and the first roller are rotated [column 4 lines 44-45]. 
	Regarding claim 13, Jewett discloses wherein when the dial actuator (Fig. 5 dial actuator 63) is rotated in the second rotational direction, the first upper roller guide (Fig. 5 roller 56) rotates in the first rotational direction and the second lower roller guide (Fig. 5 roller 58) rotates in the second rotational direction, and the portion of the first upper roller guide (Fig. roller 56) rotating in the first rotational direction and the portion of the second lower roller guide (Fig. 5 roller 58) rotating in the second rotational direction cooperate to displace the surgical instrument (Fig. 3 catheter 26)in a second linear direction towards the proximal end (Fig. 3 near reference number 30) of the channel([column 2 lines 24 -41] The channel starts at aperture 30, through chamber 24, then into channel 32, through channel 34, and continues through the needle 40.)
	Regarding claim 14, Jewett fails to disclose an actuator roller disposed on a third portion of the dial actuator axle and configured to rotate about the third portion of the dial actuator axle in the first rotational direction when the dial actuator is rotated in the first rotational direction, wherein a portion of the actuator roller contacts a third portion of the surgical instrument when the surgical instrument is received in the channel.
	However Vujanic, in the same field of endeavor teaches an actuator roller (see annotated Fig. 2) disposed on a third portion of the dial actuator axle (see annotated Fig. 2) and configured to rotate about the third portion of the dial actuator axle (See annotated Fig. 2) in the first rotational direction when the dial actuator is rotated in the first rotational direction, wherein a portion ¬¬¬of the actuator roller contacts a third portion of the surgical instrument (catheter inside channel 5) when the surgical instrument is received in the channel (Fig. 2 channel 5).

    PNG
    media_image2.png
    409
    443
    media_image2.png
    Greyscale

Regarding claim 15,  Jewett fails to disclose wherein the third portion of the dial actuator axle is between the first portion of the dial actuator axle and the second portion of the dial actuator axle.
	However Vujanic, teaches wherein the third portion of the dial actuator axle (see annotated Fig. 2) is between the first portion of the dial actuator axle (see annotated Fig. 2)and the second portion of the dial actuator axle (see annotated Fig. 2).  

    PNG
    media_image3.png
    867
    940
    media_image3.png
    Greyscale

Regarding claim 16, Jewett discloses wherein a portion of the dial actuator (Fig. 5 dial actuator 63) extends outwards from the interior portion of the housing (Fig. 3 housing member 18) through a housing access slot (see annotated Fig. 5 below, top member 20 is part of housing 18) formed in the housing (Fig. 3 housing member 18).  

    PNG
    media_image4.png
    316
    518
    media_image4.png
    Greyscale

 	Regarding claim 17, Jewett discloses wherein the dial actuator axle (Fig. 5 rotatable shaft 64) is at least partially disposed within the interior portion of the housing (Fig. 3 housing member 18).  
Regarding claim 18, Jewett discloses wherein the dial actuator has the shape of a disc  (Fig. 5 dial actuator 63).  .  
Regarding claim 19, Jewett discloses wherein the neck axis ([column 2 lines 24 -41] The longitudinal axis that extend along channel 32 through channel 34 and continues because it is connected to the needle 40.) is non-linear (Fig. 7 shows the curved shape).  
Regarding claim 20, Jewett discloses wherein the neck axis ([column 2 lines 24 -41] The longitudinal axis that extend along channel 32 through channel 34 and continues because it is connected to the needle 40.) has an arcuate shape (Fig. 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN ELIZABETH MONAHAN/               Examiner, Art Unit 3795

/MICHAEL J CAREY/               Supervisory Patent Examiner, Art Unit 3795